Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mamadou Alpha Barry, a native and citizen of Guinea, petitions for review of an *189order of the Board of Immigration Appeals affirming without opinion the Immigration Judge’s decision finding Barry ineligible for adjustment of status as an alien who knowingly made a frivolous application for asylum. Based on our review of the record, we conclude that the preponderance of the evidence supports the agency’s finding that Barry filed a frivolous asylum application. See Matter of Y-L-, 24 I. & N. Dec. 151, 157 (B.I.A.2007). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.